        Case 1:20-cr-00015-SPW Document 3 Filed 02/20/20 Page 1 of 3



JULIE R. PATTEN
Assistant U.S. Attorney                                        FILED
U.S. Attorney's Office                                            FEB 2 0 2020
James F. Battin U.S. Courthouse
                                                              Clerk, U.S. District Court
2601 Second Ave. North, Suite 3200                              District Of Montana
                                                                                      '


                                                                                 f
                                                                       Billings
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-mail: julia.patten@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA


              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION

UNITED STATES OF AMERICA,             CR 20-   15 -BLG-     �

            Plaintiff,                INDICTMENT

      vs.                             PROHIBITED PERSON IN POSSESSION
                                      OF A FIREARM
                                      Title 18 U.S.C. § 922(g)(l) (Count I)
CHRISTOPHER CLEVELAND,                (Penalty: Ten years imprisonment,
                                      $250,000 fine and three years supervised
            Defendant.                release)

                                      POSSESSION OF AN UNREGISTERED
                                      FIREARM
                                      Title 26 U.S.C. § 5861(d) (Count II)
                                      (Penalty: Ten years imprisonment, $10,000
                                      fine and three years supervised release)




THE GRAND JURY CHARGES:




                                                                                           \
Case 1:20-cr-00015-SPW Document 3 Filed 02/20/20 Page 2 of 3
Case 1:20-cr-00015-SPW Document 3 Filed 02/20/20 Page 3 of 3



                         Foreperson signature redacted. Original document filed under seal.
